EXHIBIT 10.2

 

EXECUTION COPY

 

COMMON STOCK PURCHASE AGREEMENT

 

                This Common Stock Purchase Agreement (this “Agreement”) is made
and effective as of June 13, 2003 by and among Targeted Genetics Corporation, a
Washington corporation (the “Company”), and the Purchasers identified in the
signature pages attached hereto (each, a “Purchaser” and, collectively, the
“Purchasers”).

 

                WHEREAS, subject to the terms and conditions set forth in this
Agreement, the Company desires to sell to the Purchasers and the Purchasers
severally desire to purchase from the Company certain shares of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), as more fully set
forth in this Agreement.

 

                NOW, THEREFORE, in consideration of the mutual covenants
contained in this Agreement and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and the
Purchasers agree as follows:

 

                1.    Closing.

 

                (a)    The closing of the sale of the securities contemplated
hereby (the “Closing”) shall take place at the offices of Proskauer Rose LLP,
1585 Broadway, New York, New York 10036, on June 17, 2003 or on such date or
location as the parties shall otherwise agree. The date of the Closing is
hereinafter referred to as the “Closing Date.” At the Closing: (x) the Company
shall issue and deliver to each Purchaser (i) a stock certificate, registered in
the name of such Purchaser and free of all restrictive legends, representing the
number of shares of Common Stock (the shares of Common Stock issued and sold to
the Purchasers hereunder are collectively, the “Shares”) equal to the quotient
obtained by dividing (a) the purchase price set forth below such Purchaser’s
signature to this Agreement by (b) $2.25, or, for Purchasers who provide the
necessary account information to the Company, the Company shall cause such
shares to be issued and delivered into a balance account with The Depository
Trust Company through its Deposit Withdrawal Agent Commission System, (ii) a
prospectus supplement (the “Supplement”) and base prospectus (the “Prospectus”)
as contained in the Registration Statement (as defined in Section 3(g))
reflecting the sale of the Securities and (iii) the legal opinion of the
Company’s outside counsel containing the opinions substantially in the form set
forth in the attached Exhibit A; and (y) each Purchaser shall deliver to the
Company the purchase price set forth below such Purchaser’s signature to this
Agreement, in immediately available funds by wire transfer to an account
designated in writing by the Company for such purpose.

 

                (b)    The obligation of the Purchasers to purchase and acquire
Securities under this Agreement is subject to the fulfillment (or waiver by such
Purchaser) of each of the following conditions:



--------------------------------------------------------------------------------

(i)    The Company shall have filed the Supplement with the Securities and
Exchange Commission (the “Commission”).

 

(ii)    The Registration Statement (as defined in Section 3(g) below) shall be
effective on the Closing Date as to all Securities, not subject to any
threatened or actual stop order and will not on the Closing Date contain any
untrue statement of material fact or omit to state any material fact required to
be stated therein or necessary to make the statements therein not misleading.

 

(iii)    The Company shall have filed an additional shares listing application
with the NASDAQ Small Cap Market to cover the Securities.

 

(iv)    The Company shall have provided a certificate from a duly authorized
officer certifying on behalf of the Company that each of the conditions set
forth in this Section 1(b) shall have been satisfied.

 

                (c)    Notwithstanding anything to the contrary in this Section
1 and subject to Section 2 below, in the event that the Company cannot deliver
all of the items set forth in Sections 1(a) and 1(b) above, each Purchaser shall
instead deliver the purchase price set forth in Section 1(a) to the Escrow Agent
(the “Escrow Funds”), to be held by the Escrow Agent in escrow on behalf of such
Purchaser. Upon confirmation from all the Purchasers of receipt by the
Purchasers of all the items set forth in Sections 1(a) and 1(b) above (which may
be in writing or via email), the Escrow Agent shall release the Escrow Funds to
the Company. In the event all of the items set forth in Sections 1(a) and 1(b)
are not delivered to a Purchaser on or prior to the Closing Date, the Escrow
Agent shall immediately return the Escrow Funds to a Purchaser upon the request
of such Purchaser. The Escrow Agent hereby acknowledges and agrees to act as
escrow agent in accordance with this Section 1(c). The Escrow Agent (i) shall be
entitled to rely on any written or email communication received from a Purchaser
and (ii) shall not be liable for any acts or omissions of any kind any unless
caused by its own gross negligence or willful misconduct.

 

                (d)    Definitions.    For the purposes of this Agreement, the
following definitions shall apply:

 

“Company Counsel” means Orrick, Herrington & Sutcliffe LLP, counsel to the
Company.

 

“Current Reports” means (i) the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2002, filed with the Commission on March 27,
2003, (ii) the Company’s Quarterly Report on Form 10-Q for the period ended
March 31, 2003, filed with the Commission on May 15, 2003, and (iii) any reports
on Form 8-K since May 15, 2003.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Small Cap Market or the NASDAQ Small Cap Market.

 

“Escrow Agent” means Proskauer Rose LLP.

 

2



--------------------------------------------------------------------------------

“Person” means any court or other federal, state, local or other governmental
authority or other individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities” means the Shares issued or issuable pursuant to this Agreement,
together with any securities issued or issuable upon any stock split, dividend
or other distribution, recapitalization or similar event with respect to the
foregoing.

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on the NASDAQ Small-Cap Market, (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on the NASDAQ Small-Cap Market (or any successor thereto), or (c) if
trading does not occur on the NASDAQ Small-Cap Market (or any successor
thereto), any business day.

 

        2.    Rights and Responsibilities of the Escrow Agent. Notwithstanding
any other provision of this Agreement, in the event a dispute arises with regard
to any matter under this Agreement relating to the Escrow Funds, the following
provisions shall apply.

 

        (a)    If the Escrow Agent shall receive a written notice from a
Purchaser or the Company stating that a disagreement or dispute has arisen
between the parties or any other persons resulting in adverse claims and demands
being made with respect to the Escrow Funds (any such event being hereinafter
referred to as a “Dispute”), whether or not litigation has been instituted, then
in any such event, the Escrow Agent shall continue to hold the Escrow Funds
until the Escrow Agent receives either (i) a notice, signed by the party to such
Dispute, directing the delivery of the Escrow Funds; or (ii) a final
non-appealable order of a court of competent jurisdiction, entered in an action,
suit or proceeding in which the parties to the Dispute are parties, directing
the delivery of the Escrow Funds. In either of such events, the Escrow Agent
shall then deliver the Escrow Funds in accordance with such direction. The
Escrow Agent shall not be or become liable in any way or to any person for its
refusal to comply with any such claims and demands in the event of a Dispute
unless and until it has received such direction. Upon compliance with such
direction, the Escrow Agent shall be released of and from all liability and
obligations hereunder.

 

        (b)    Except for the Escrow Agent’s gross negligence or willful
misconduct, the Escrow Agent shall not be responsible or liable in any manner
whatsoever for the sufficiency, correctness, genuineness or validity of any
instrument deposited with it, or any notice or demand given to it or for the
form of execution of any such instrument, notice or demand or for the
identification, authority or rights of any person executing, depositing or
giving the same or for the terms and conditions of any instrument, pursuant to
which the parties may act.

 

3



--------------------------------------------------------------------------------

        (c)    The Escrow Agent shall not have any duties or responsibilities
except those expressly set forth in Sections 1(c) and 2 of this Agreement and
shall not incur any liability (i) in acting upon any signature, notice, demand,
request, waiver, consent, receipt or other paper or document believed by the
Escrow Agent to be genuine and the Escrow Agent may assume that any person
purporting to give it any notice on behalf of any party in accordance with the
provisions hereof has been duly authorized to do so; or (ii) in otherwise acting
or failing to act under this Agreement except in the case of the Escrow Agent’s
gross negligence or willful misconduct.

 

        (d)    The terms and provisions of this Escrow arrangement shall create
no right in any person, firm or corporation other than the parties hereto and
their respective successors and assigns and no third party shall have the right
to enforce or benefit from the terms hereof.

 

        (e)    The Escrow Agent shall not be bound by any modification,
cancellation or rescission of this Agreement unless the same is in writing and
signed by the Escrow Agent and the other parties hereto.

 

        (f)    The parties hereto, jointly and severally, shall indemnify the
Escrow Agent from and against any and all losses, claims, damages or liabilities
and expenses, including reasonable attorney’s fees, which may be asserted
against it or to which it may be exposed or may incur by reason of its
performance hereunder, except to the extent caused by the Escrow Agent’s gross
negligence or willful misconduct.

 

        (g)    The Company and the Purchasers acknowledge that the Escrow Agent
has represented Mainfield Enterprises, Inc. in connection with this Agreement
and may continue to represent Mainfield Enterprises, Inc. in connection with the
transactions contemplated pursuant to this Agreement, including, without
limitation, in the event of disputes arising thereunder. The Company and
Purchasers expressly agree that the Escrow Agent shall not be precluded from or
restricted in any manner whatsoever from representing Mainfield Enterprises,
Inc. or otherwise acting as attorneys for Mainfield Enterprises, Inc. in any
matter, including without limitation any court proceeding or other matter
related to this Agreement or the transactions contemplated hereby. The Company
and Purchasers hereby irrevocably consent to any such representation and waive
any conflict or appearance of conflict with respect thereto.

 

        3.    Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to each of the Purchasers:

 

        (a)    Subsidiaries. Except as disclosed in the Current Reports, the
Company does not directly or indirectly control or own any interest in any other
corporation, partnership, joint venture or other business association or entity
(a “Subsidiary”). Except as disclosed in the Current Reports, the Company owns,
directly or indirectly, all of the capital stock of each Subsidiary free and
clear of any lien, charge, claim, security interest, encumbrance, right of first
refusal or other restriction (collectively, “Liens”), and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.

 

4



--------------------------------------------------------------------------------

        (b)    Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and, as applicable, in good standing under the laws of the jurisdiction
of its incorporation or organization (as applicable), with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to do business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could reasonably be expected to not, individually
or in the aggregate, (i) adversely affect the legality, validity or
enforceability of any Transaction Document, (ii) have or result in a material
adverse effect on the results of operations, assets, business or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) adversely impair the Company’s ability to perform fully on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”).

 

        (c)    Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder. The execution and delivery of each Transaction Document
by the Company and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Company and no further consent or action is required by the Company, its
Board of Directors or its stockholders. Each of the Transaction Documents has
been (or upon delivery will be) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

 

        (d)    No Conflicts. The execution, delivery and performance of each
Transaction Document by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) subject to obtaining the Required Approvals (as defined below), conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations) and the rules and regulations of any self-regulatory organization
to which the Company or its securities are subject, or by which any property or
asset of the Company or a Subsidiary is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not, individually or in the
aggregate, have or result in a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

        (e)    Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of any
Transaction Document, other than (i) the required filing of the Supplement, (ii)
applicable Blue Sky filings, and (iii) in all other cases where the failure to
obtain such consent, waiver, authorization or order, or to give such notice or
make such filing or registration could not have or result in, individually or in
the aggregate, a Material Adverse Effect (collectively, the “Required
Approvals”).

 

        (f)    Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the terms hereof, will be duly
and validly issued, fully paid and nonassessable, free and clear of all liens,
encumbrances and rights of first refusal. The Company has reserved a sufficient
number of duly authorized shares of Common Stock to issue all of the Securities.
At the Closing, the Securities shall have been listed for trading on the NASDAQ
Small-Cap Market (the “Trading Market”).

 

        (g)    Registration Statement. The Company’s Registration Statement on
Form S-3 (No. 333-74976) (the “Registration Statement”) was declared effective
by the Commission on October 12, 2002. The Registration Statement is effective
on the date hereof and the Company has not received notice that the Commission
has issued or intends to issue a stop order with respect to the Registration
Statement or that the Commission otherwise has suspended or withdrawn the
effectiveness of the Registration Statement, either temporarily or permanently,
or intends or has threatened in writing to do so. The Registration Statement
(including the information or documents incorporated by reference therein), as
of the time it was declared effective, and any amendments or supplements
thereto, each as of the time of filing, did not contain any untrue statement of
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading. The issuance of the
Securities to the Purchasers is registered by the Registration Statement.

 

        (h)    Listing and Maintenance Requirements. Except as specified in the
SEC Reports (as defined below), the Company has not, in the two years preceding
the date hereof, received notice from the Trading Market to the effect that the
Company is not in compliance with the listing or maintenance requirements
thereof. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued trading of the Common Stock on the
Trading Market.

 

        (i)    Certain Fees. Except for listing fees to be paid by the Company
to the Trading Market and placement agent fees payable to Roth Capital Partners,
LLC, no fees or commissions will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. The Purchasers shall have no obligation with respect to
any fees incurred by the Company or any other Person (other than the Purchasers,
if the Purchasers have agreed in writing to pay such fees) or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents. The Company shall indemnify and hold harmless the
Purchasers, their employees, officers, directors, agents, and partners, and
their affiliates, from and against all claims, losses, damages, costs (including
the reasonable costs of preparation and reasonable attorney’s fees) and expenses
suffered in respect of any such claimed or existing fees incurred by the Company
or any other Person (other than the Purchasers, if the Purchasers have agreed in
writing to pay such fees), as such fees and expenses are incurred.

 

6



--------------------------------------------------------------------------------

        (j)    Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Purchasers or their agents
or counsel with any information that constitutes or might constitute material,
nonpublic information. The Company understands and confirms that each of the
Purchasers will rely on the foregoing representations in effecting transactions
in securities of the Company. All disclosure provided to the Purchasers
regarding the Company, its business and the transactions contemplated hereby,
including the Schedules to this Agreement, the Registration Statement, the
Prospectus and the Supplement, furnished by or on behalf of the Company are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed
(assuming for this purpose that the Company’s reports filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) are being incorporated
into an effective registration statement filed by the Company under the
Securities Act of 1933, as amended (the “Securities Act”)). The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.

 

        (k)    No Violation. The issuance and sale of the Securities hereunder
does not conflict with or violate any rules or regulations of the Trading
Market.

 

        (l)    SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law to file such material)
(the foregoing materials and any materials incorporated therein by reference
being collectively referred to herein as the “SEC Reports” and, together with
this Agreement and the Schedules to this Agreement, the “Disclosure Materials”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
All material agreements to which the Company or any Subsidiary is a party or to
which the property or assets of the Company or any Subsidiary are subject are
included as part of or specifically identified in the SEC Reports.

 

7



--------------------------------------------------------------------------------

        (m)    Capitalization. The authorized capital stock of the Company
consists of 120,000,000 shares of common stock, of which 50,623,439 are issued
and outstanding as of June 12, 2003, and 6,000,000 shares of preferred stock, of
which all outstanding shares of capital stock are duly authorized, validly
issued, fully paid and nonassessable and have been issued in compliance with all
applicable securities laws. Except as disclosed in the Current Reports, there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
Except as disclosed in the Current Reports, there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders) and the issue and sale of the
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under such securities. To the knowledge of the Company, except as disclosed in
the Current Reports, no Person or group of related Persons beneficially owns (as
determined pursuant to Rule 13d-3 under the Exchange Act), or has the right to
acquire, by agreement with or by obligation binding upon the Company, beneficial
ownership of in excess of 5% of the outstanding Common Stock, ignoring for such
purposes any limitation on the number of shares of Common Stock that may be
owned at any single time.

 

        (n)    Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, except as disclosed in its SEC Reports, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock-based plans.

 

        (o)    Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company or any
other Purchaser (or in any similar capacity) with respect to this Agreement and
the transactions contemplated hereby and any advice given by any Purchaser or
any of their respective representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Purchaser’s purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the Company and its
representatives.

 

8



--------------------------------------------------------------------------------

        4.    Representations and Warranties of the Purchasers. Each Purchaser
hereby for itself and for no other Purchaser, represents, warrants and covenants
to the Company that each such Purchaser is an entity is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation. Such Purchaser has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement. Upon the execution and delivery of this Agreement
and assuming the valid execution hereof by the Company, this Agreement shall
constitute the valid and binding obligation of such Purchaser enforceable in
accordance with its terms. Such Purchaser is a resident of that jurisdiction
specified next to the heading “Residence” on the signature page hereto. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.

 

        5.    Other Agreements of the Parties.

 

5.1    Lock-up

 

        (a)    Except for the issuance of Common Stock pursuant to Section 1(b),
from the date hereof through July 14, 2003 (including such date) (the “Blockout
Period”), the Company will not, directly or indirectly, offer, sell, grant any
option to purchase, or otherwise dispose of (or announce any offer, sale, grant
or any option to purchase or other disposition of) any of its or the
Subsidiaries’ equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for Common Stock or Common Stock Equivalents.

 

        (b)    The restrictions contained in paragraph (a) of this Section shall
not apply to (i) the granting of options to employees, officers and directors of
the Company pursuant to any stock option plan duly adopted by the Company or to
the issuance of Common Stock upon exercise of such options, or (ii) transactions
with entities with which the Company has pre-existing business relationships,
other than financial relationships, or such other entities whose primary
business is the development, delivery and marketing of pharmaceutical products.

 

5.2    Disclosure of Material Non-Public Information. The Company confirms that
the Company has not and shall not, and the Company shall cause each of its
Affiliates (as defined in Rule 405 under the Securities Act) and other Persons
acting on its behalf not to, divulge to any Purchaser any information that it
believes to be material non-public information unless such Purchaser has agreed
in writing to receive such information prior to such divulgence. Each Purchaser
has made its own independent examination, investigation, analysis and evaluation
of the Company, including but not limited to an evaluation of the value of the
Securities and has not relied upon any non-public information relating to the
Company provided to the Purchasers by the Company or any of its Affiliates or
other persons acting on its behalf.

 

9



--------------------------------------------------------------------------------

5.3    Listing of Securities. The Company shall take such steps as may be
required to cause and maintain the listing of the Securities on the Trading
Market and such other exchange, market or quotation facility on which the Common
Stock is traded.

 

5.4    Indemnification

 

        (a)    The Company will indemnify and hold harmless each Purchaser and
any of its affiliates or any officer, director, partner, controlling person,
employee or agent of a Purchaser or any of its affiliates (a “Related Person”)
for its reasonable legal and other expenses (including the costs of any
investigation, preparation and travel) and for any Losses incurred in connection
with any action, claim, suit, investigation or proceeding (including, without
limitation, an investigation or partial proceeding, such as a disposition),
whether commenced or threatened (each, a “Proceeding”), insofar as such Losses
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, the Prospectus or
the Supplement, or any amendment or supplement thereto, and all other documents
filed as a part thereof, as amended at the time of effectiveness of the
Registration Statement, including any information deemed to be a part thereof as
of the time of effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant
to Rule 434, under the Securities Act, or arise out of or are based upon the
omission or alleged omission to state in any of them a material fact required to
be stated therein or necessary to make the statements in any of them (in the
case of the Prospectus and the Supplement only, in light of the circumstances
under which they were made) not misleading, as such expenses or Losses are
incurred. In addition, the Company shall indemnify and hold harmless each
Purchaser and Related Person from and against any and all Losses, as incurred,
arising out of or relating to any breach by the Company of any of the
representations, warranties or covenants made by the Company in this Agreement
or any other Transaction Document, or any allegation by a third party that, if
true, would constitute such a breach. The conduct of any Proceeding for which
indemnification is available under this paragraph shall be governed by Section
5.4(b). The indemnification obligations of the Company under this paragraph
shall be in addition to any liability that the Company may otherwise have and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Purchasers and any such Related Persons. The
Company also agrees that neither the Purchasers nor any Related Persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company in connection with or as a result of the transactions
contemplated by the Transaction Documents, except to the extent that any losses,
claims, damages, liabilities or expenses incurred by the Company result from the
gross negligence or willful misconduct of the applicable Purchaser or Related
Person in connection with such transactions. If the Company breaches its
obligations under any Transaction Document, then, in addition to any other
liabilities the Company may have under the Transaction Documents or applicable
law, the Company shall pay or reimburse the Purchasers on demand for all costs
of collection and enforcement (including reasonable attorneys fees and
expenses). Without limiting the generality of the foregoing, the Company
specifically agrees to reimburse the Purchasers on demand for all costs of
enforcing the indemnification obligations in this paragraph. For the purposes of
this Section 5.4, “Losses” shall mean any and all losses, claims, damages,
liabilities, settlement costs and expenses, including without limitation costs
of preparation of legal action and reasonable attorneys’ fees.

 

10



--------------------------------------------------------------------------------

        (b)    Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to the Transaction Documents, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

 

        An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

 

        All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

11



--------------------------------------------------------------------------------

5.5    Registration Statement

 

                (a)    In addition to other remedies available to a Purchaser
hereunder and under law, in the event the Registration Statement is not
effective on the date hereof and on the Closing Date, then, a Purchaser shall
have the right to rescind the transactions contemplated by this Agreement.

 

        6.    Miscellaneous

 

        (a)    Fees and Expenses. At the Closing, the Company shall pay to
Mainfield Enterprises, Inc. an aggregate of $20,000 for their legal fees and
expenses incurred in connection with its due diligence and the preparation and
negotiation of this Agreement. In lieu of the foregoing payment, Mainfield
Enterprises, Inc. may retain such amount at the Closing or require the Company
to pay such amount directly to Proskauer Rose LLP. Except as expressly set forth
in this Agreement to the contrary, each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the sale and issuance of their applicable Securities.

 

        (b)    Securities Laws Disclosure; Publicity. The Company shall, on or
before 9:30 a.m., Eastern Standard time, on June 13, 2003, issue a press release
reasonably acceptable to the Purchasers disclosing all material terms of the
transactions contemplated hereby and file a Form 8-K with the Commission (the
“8-K Filing”) describing the terms of the transactions contemplated by this
Agreement and including as exhibits to such 8-K Filing this Agreement, in the
form required by the Exchange Act. Thereafter, the Company shall timely file any
filings and notices required by the Commission or applicable law with respect to
the transactions contemplated hereby and provide copies thereof to the
Purchasers promptly after filing. Neither the Company nor the Purchasers shall
issue any press release or make any other public announcement relating to this
Agreement unless (i) the content thereof is mutually agreed to by the Company
and the Purchasers, or (ii) such party is advised by its counsel that such press
release or public announcement is required by law; except that no press release
issued to disclose the issuance and sale of the Securities to the Purchasers
will refer to the Purchasers by name. Each press release disseminated during the
three years preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

 

        (c)    Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and its exhibits and schedules. This Agreement may not be
modified or amended except pursuant to an instrument in writing signed by the
Company and Purchasers then holding two-thirds of the Shares purchased
hereunder. The waiver by either party hereto of any right hereunder or the
failure to perform or of a breach by the other party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.

 

12



--------------------------------------------------------------------------------

        (d)    Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (ii) the Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Agreement later than 6:30 p.m. (New York City time) on any
date and earlier than 11:59 p.m. (New York City time) on such date, (iii) the
Trading Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:

 

If to the Company:

  

Targeted Genetics Corporation

1100 Olive Way, Suite 100

Seattle, WA 98101

Facsimile No.: (206) 623-7064

Attn: Chief Financial Officer

With a copy to:

  

Orrick, Herrington & Sutcliffe LLP

719 Second Avenue East, Suite 900

Seattle, WA 98104

Facsimile No.: (206) 839-4301

Attn: Stephen M. Graham

If to the Purchasers:

   To the address set forth under such Purchaser’s name on the signature pages
attached hereto.

 

        or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 

        (e)    Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York, Borough of
Manhattan. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of this Agreement), and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. Each party
hereto hereby irrevocably waives personal service

 

13



--------------------------------------------------------------------------------

of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys fees and other reasonable costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

        (f)    Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

        (g)    Independent Nature of Purchasers. The obligations of each
Purchaser under this Agreement are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under this Agreement. The
decision of each Purchaser to purchase Securities pursuant to this Agreement has
been made by such Purchaser independently of any other Purchaser and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
the Subsidiary which may have been made or given by any other Purchaser or by
any agent or employee of any other Purchaser, and no Purchaser or any of its
agents or employees shall have any liability to any other Purchaser (or any
other person) relating to or arising from any such information, materials,
statements or opinions. Nothing contained herein, and no action taken by any
Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

    (h)    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign its
rights under this Agreement to any Person.

 

14



--------------------------------------------------------------------------------

        (i)    Adjustments in Share Numbers and Prices. In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in the Transaction Documents to a number of shares or a price per
share shall be amended to appropriately account for such event.

 

        (j)    Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW]

 

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

TARGETED GENETICS CORPORATION

By:

      /s/ TODD E. SIMPSON    

--------------------------------------------------------------------------------

    Name: Todd E. Simpson     Title: Chief Financial Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE OF PURCHASERS FOLLOWS]

 

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

    MAINFIELD ENTERPRISES, INC.    

By:

      /s/    AVI VIGDER        

--------------------------------------------------------------------------------

       

Name: Avi Vigder

       

Title: Authorized Signatory

    Purchase Price:                                   $5,374,998     Number of
Shares to be acquired:     2,388,888    

Residence:

 

    Address for Notice:     Mainfield Enterprise, Inc.     c/o Eldad Gal     600
Madison Avenue     New York, NY 10022     Telephone No.: (212) 651-9000    

Facsimile No.: (212) 651-9010

 

With copies to:   Proskauer Rose LLP     1585 Broadway     New York, NY
10036-8299     Facsimile No.: (212) 969-2900     Attn: Adam J. Kansler, Esq.

 



--------------------------------------------------------------------------------

CRANSHIRE CAPITAL, L.P

By:

 

    /s/    MITCHELL P. KOPIN        

--------------------------------------------------------------------------------

    Name: Mitchell P. Kopin     Title: President-Downsview Capital      

Purchase Price:  

$3,375,000

 

Number of Shares to be acquired:

  1,500,000

Residence:

 

   

Address for Notice:

Cranshire Capital, L.P.

666 Dundee Road, Suite 1901

Northbrook, IL 60062

Facsimile No.: (847) 562-9031

Telephone No.: (847) 562-9030

Attn: Mitchell Kopin

   

 

 

 

 

 

 

18



--------------------------------------------------------------------------------

 

 

SMITHFIELD FIDUCIARY LLC

By:

 

    /s/    ADAM J. CHILL            

--------------------------------------------------------------------------------

   

Name: Adam J. Chill

Title: Authorized Signatory

Purchase Price:

 

$4,375,001.25

 

Number of Shares to be acquired:

 

1,944,445

 

Residence: Cayman Islands

   

Address for Notice:

Smithfield Fiduciary LLC

c/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, New York 10019

Facsimile No.:(212) 751-0755

Telephone No.:(212) 287-4720

Attn: Ari J. Storch / Adam J. Chill

 

 

 

 

19



--------------------------------------------------------------------------------

PORTSIDE GROWTH & OPPORTUNITY FUND

By:

 

    /s/    JEFFREY M. SOLOMON        

--------------------------------------------------------------------------------

    Name: Jeffrey M. Solomon    

Title: Partner

 

Purchase Price:   $4,375,001.25 Number of Shares to be acquired:  

1,944,445

 

Residence: Cayman Islands

 

   

Address for Notice:

c/o Ramius Capital Group, L.L.C.

666 Third Avenue, 26th Floor

New York, NY 10017

Facsimile: (212) 845-7999

Telephone: (212) 845-7917

Attn: Jeffrey M. Solomon

         Jeffrey Smith

   

 

20